NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:
“the resilient body having a first portion extending between the first and second mounting members and a second portion extending between the first and second mounting members, the first portion being spaced apart from the second portion” disclosed in claims 1 and 14 and in paragraphs [0029], [0031]
“a method of adjusting a resistance-generating device” disclosed in claim 11 and in paragraph [0030]
Paragraphs [0054] and [0064]-[0072]
Applicant discloses this application as a “continuation-in-part of US patent application 16/323,549” in the CROSS-REFERENCE TO RELATED APPLICATIONS section of the specification, but has indicated the instant application as a “Continuation of” application 16/323549 filed 16 August 2016 in the Application Data Sheet (ADS) filed 17 February 2021. It is further noted that prior application 16/323549 was filed 06 February 2019, not 16 August 2016. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 17 February 2021 and 22 June 2021 have been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a first mounting member” in claims 1 and 14 can be rewritten as “a first member for mounting,” wherein “member” is the generic placeholder and “for mounting” is the functional language. The “member for mounting” is not modified by sufficient structure, material, or acts for performing the claimed function of “mounting.” This limitation is defined as “an end cap secured to one of the ends of the body … The end cap has a first surface and a second surface disposed opposite to the first surface on the other side of the end cap. The first surface has a mounting feature and the second surface has a receiving feature. The mounting feature of one device is removably mountable to the receiving feature of another device …” as described in paragraph [0056] of the specification. The mounting feature and the receiving feature are further interpreted under 35 U.S.C. 112(f). “A mounting feature” can be rewritten as “a feature for mounting,” wherein “feature is the generic placeholder and “for mounting” is the functional language. The “feature for mounting” is not modified by sufficient structure, material, or acts for performing the claimed function of “mounting.” This limitation is defined as “a projection extending outwardly from the first surface … the shape of the projection corresponds to that of the recess so that the projection can be inserted into the recess and secured therein …” as described in paragraph [0057] of the specification. “A receiving feature” can be rewritten as “a feature for receiving,” wherein “feature” is the generic placeholder and “for receiving” is the functional language. The “feature for receiving” is not modified by sufficient structure, material, or acts for performing the claimed function of “receiving.” This limitation is defined as “a groove or recess in the second surface … the shape of the projection corresponds to that of the recess so that the projection can be inserted into the recess and secured therein …” as described in paragraph [0057] of the specification.
“a second mounting member” in claims 1 and 14 can be rewritten as “a second member for mounting,” wherein “member” is the generic placeholder and “for mounting” is the functional language. The “member for mounting” is not modified by sufficient structure, material, or acts for performing the claimed function of “mounting.” This limitation is defined as “an end cap secured to one of the ends of the body … The end cap has a first surface and a second surface disposed opposite to the first surface on the other side of the end cap. The first surface has a mounting feature and the second surface has a receiving feature. The mounting feature of one device is removably mountable to the receiving feature of another device …” as described in paragraph [0056] of the specification. The mounting feature and the receiving feature are further interpreted under 35 U.S.C. 112(f). “A mounting feature” can be rewritten as “a feature for mounting,” wherein “feature is the generic placeholder and “for mounting” is the functional language. The “feature for mounting” is not modified by sufficient structure, material, or acts for performing the claimed function of “mounting.” This limitation is defined as “a projection extending outwardly from the first surface … the shape of the projection corresponds to that of the recess so that the projection can be inserted into the recess and secured therein …” as described in paragraph [0057] of the specification. “A receiving feature” can be rewritten as “a feature for receiving,” wherein “feature” is the generic placeholder and “for receiving” is the functional language. The “feature for receiving” is not modified by sufficient structure, material, or acts for performing the claimed function of “receiving.” This limitation is defined as “a groove or recess in the second surface … the shape of the projection corresponds to that of the recess so that the projection can be inserted into the recess and secured therein …” as described in paragraph [0057] of the specification.
“a resistance-generating device” in claim 11 can be rewritten as “a device for generating resistance,” wherein “device” is the generic placeholder and “for generating resistance” is the functional language. The “device for generating resistance” is not modified by sufficient structure, material, or acts for performing the claimed function of “generating resistance.” This limitation is defined as comprising “an elongated resilient body having opposed ends, a first mounting member attached to the resilient body at one of the ends, and a second mounting member attached to the other end of the resilient body, the resilient body having a first portion extending between the first and second mounting members and a second portion extending between the first and second mounting members” as described in paragraph [0029] of the specification. The “first mounting member” and “second mounting member,” and subsequently the “mounting feature” and the “receiving feature” of the first and second mounting members are further interpreted under 35 U.S.C. 112(f). See above.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
CLAIMS:
Claim 12, line 1, “The method of 11” is amended to read --The method of claim 11--
Claim 13, line 1, “The method of 11” is amended to read --The method of claim 11--

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose all of the structural and functional limitations, further in light of the means plus function interpretation of the “first mounting member,” “second mounting member,” “mounting feature,” and “receiving feature.”

The closest prior art of record includes Pearce et al. (US 2017/0144009, hereinafter Pearce).
Regarding independent claim 1, Pearce teaches a resistance-generating device (resistance device 1002), comprising: a resilient body (resistance member 1004) extending between opposed ends, a first mounting member (first coupling member 1110) attached to the resilient body at one of the ends and a second mounting member (second coupling member 1200) attached to the other end of the resilient body, the resilient body having a first portion extending between the first and second mounting members and a second portion extending between the first and second mounting members, the first portion being spaced apart from the second portion (Fig. 12 shows two sections of the resistance member 1004), the first and second mounting members being made of an inelastic material, at least one of the first and second mounting members being removably mountable to a corresponding one of the first and second mounting members of another resistance-generating device (Fig. 10), the first mounting member being removably mountable to a first structure (axle 20) and the second mounting member being removably mountable to a second structure (axle 21) being displaceable relative to the first structure, the resilient body generating resistance upon the first and second portions being elastically deformed by displacement of the second mounting member mounted to the second structure relative to the first mounting member mounted to the first structure (Figs. 10-12. Para. [0108]).
Pearce fails to teach the structure of the “first mounting member” and the “second mounting member” as defined by the 35 U.S.C. 112(f) interpretation discussed above.

Regarding independent claim 11, Pearce teaches a method of adjusting a resistance-generating device (resistance device 1002), comprising: displacing parts of the resistance-generating device positioned at opposed ends of the resistance- generating device to another position in which the parts of the resistance- generating device are positioned between the opposed ends (Para. [0113]: “When assembling the resistance device 1002 (FIG. 10), or when the user desires to exchange the resistance members 1004, the user can simply insert the resistance member 1004 within the second and third channels 1300, 1400. This is due in part to the second and third channels 1300, 1400 including an upper surface area 1302, 1402, respectively, exposed to an outside ambient environment. Such exposure also advantageously allows the user to slide the resistance member 1004 within the channels 1300, 1400 to shorten or lengthen the distance between axles 20, 21 (FIG. 10) in accordance with the user's preference and strength. Said another way, with brief reference to FIG. 14, in conjunction with FIG. 15 depicting a close-up perspective view of the second coupling member 1200, the user may shorten the portion of the terminal end 1106 of the resistance member 1004 that extends beyond the axle 20, thereby making it easier to operate the apparatus in the extended and collapsing motion due to the decrease in length between the axles 20, 21. Such advantageous feature is also conducive for adjusting the exercise apparatus 10, more specifically, the distance between axles 20, 21, in accordance with the height of the user. In other embodiments, the first channel (FIG. 13) and/or the second channel 1400 (FIG. 14) may be enclosed.”).
Pearce fails to teach the structure of the “resistance-generating device” as defined by the 35 U.S.C. 112(f) interpretation discussed above. Specifically, Pearce fails to teach the “first mounting member” and the “second mounting member” in view of the means-plus-function interpretation.

Regarding independent claim 14, Pearce teaches an exercise apparatus (exercise apparatus (10), comprising: a first structure (axle 20) spaced apart from a second structure (axle 21), the second structure being displaceable relative to the first structure (Para. [0108]); and one or more resistance-generating devices (resistance device 1002) having a resilient body extending between opposed ends, a first mounting member (first coupling member 1110) attached to the resilient body at one of the ends and a second mounting member (second coupling member 1200) attached to the other end of the resilient body, the resilient body having a first portion extending between the first and second mounting members and a second portion extending between the first and second mounting members, the first portion being spaced apart from the second portion (Fig. 12 shows two sections of the resistance member 1004), the first and second mounting members being made of an inelastic material, at least one of the first and second mounting members being removably mountable to a corresponding one of the first and second mounting members of another resistance-generating device (Fig. 10), the first mounting member being removably mountable to the first structure and the second mounting member being removably mountable to the second structure, the resilient body generating resistance upon the first and second portions being elastically deformed by displacement of the second mounting member mounted 24to the second structure relative to the first mounting member mounted to the first structure (Figs. 10-12. Para. [0108]).
Pearce fails to teach the structure of the “first mounting member” and the “second mounting member” as defined by the 35 U.S.C. 112(f) interpretation discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/Joshua Lee/Primary Examiner, Art Unit 3784